166 P.3d 580 (2007)
214 Or. App. 567
Benjamin Ray CALDWELL, Petitioner-Appellant,
v.
Jean HILL, Superintendent, Snake River Correctional Institution, Defendant-Respondent.
05054411M; A131600.
Court of Appeals of Oregon.
Submitted on Record and Briefs July 24, 2007.
Decided August 22, 2007.
Steven Griffin filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Kathleen Cegla, Attorney-In-Charge, Collateral Remedies and Capital Appeals, filed the brief for respondent.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and SCHUMAN, Judge.
PER CURIAM.
Affirmed. Buffa v. Belleque, 214 Or.App. 39, 162 P.3d 376 (2007).